—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered October 29, 1997, convicting her of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s challenges to certain portions of the prosecutor’s summation are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818, 819) or without merit.
The defendant’s challenge to the court’s charge is also unpreserved for appellate review (see, CPL 470.05 [2]; People v Robinson, 88 NY2d 1001, 1002; People v Jackson, 76 NY2d 908, 909). In any event, the instructions as a whole adequately conveyed the appropriate principles of law (see, People v Melendez, 205 AD2d 392).
“Mere eligibility for youthful offender status does not mandate youthful offender treatment, and the grant of such a *422benefit lies wholly within the discretion of the court” (People v Vera, 206 AD2d 494; see, People v Barr, 168 AD2d 625; People v Williams, 124 AD2d 615). Here, the court did not improvidently exercise its discretion in denying the defendant youthful offender status (see, People v Vera, supra; People v Hopkins, 163 AD2d 416; People v Granger, 82 AD2d 643). Bracken, J. P., O’Brien, Friedmann and Goldstein, JJ., concur.